           Case 1:17-cr-00683-LAP Document 145 Filed 10/15/19 Page 1 of 3




October 15, 2019

VIA ECF
The Honorable Loretta A. Preska
United States District Court
  for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       United States v. Rashan Michel, 17 Cr. 683 (LAP)

Dear Judge Preska:

         In its Sentencing Memorandum of October 11, 2019, the Government undertakes to
describe various aspects of the conduct underlying the crime to which our client, Rashan Michel,
has pleaded guilty. Rashan has accepted full responsibility for such conduct and regards it with
shame and regret. He understands that there is no excuse for it, and he offers none. Moreover,
as his lawyers, we understand that the Government is a respectable and formidable advocate, and
that, consistent with its understanding of its obligations, it has submitted a sentencing
memorandum that attempts to highlight what may be viewed as some of the more disturbing
aspects of his conduct. Nevertheless, we are concerned that the image presented by the
Government may obscure some of the facts of this case. We therefore wish to make the
following points in brief reply to the Government’s memorandum:

      x   This is not a case in which the Government received a tip that the defendants were
          engaged in bribery and then set up a covert operation to catch the criminals. Rather, the
          Government’s cooperating witness, Martin Blazer, reached out to Rashan and introduced
          the prospect of committing the crimes at issue.

      x   Rashan and Coach Chuck Person had never previously exchanged funds in any illicit
          manner. It is true that Coach Person owed Rashan a debt, and that Rashan was interested
          in finding a means to have that debt paid down. But the financial relationship between
          the two men had, until this point, been based on nothing less than above-board business
          dealings concerning the sale of clothes.

      x   Blazer, who was seeking to make cases for the Government in an effort to obtain leniency
          for his own recent crimes, spent hours on the phone with Rashan – over a period of
          months – to enlist him in the scheme. He also dangled the prospect of money as an
          enticement for Rashan, to which Rashan – who had never received a coach’s salary –
         Case 1:17-cr-00683-LAP Document 145 Filed 10/15/19 Page 2 of 3
Hon. Loretta A. Preska                                                                      Page 2
October 15, 2019

       inexcusably and unfortunately succumbed.

   x   During the course of their tape-recorded conversations, it is clear that it was Blazer, not
       Rashan, who pushed Rashan to reveal his relationship with Coach Person. And it was
       Blazer who introduced the concept of offsetting the loan to Coach Person in return for
       Coach Person’s steering of student-athletes to Blazer’s (purported) financial advisory
       business. There is no doubt that Michel eventually agreed.

   x   Along the way, Michel made clear that he did not want Blazer’s proposed offset to be
       reflected in any document to be signed by Coach Person. He explained that his desire
       was, to the extent possible, to have his friend spared from any exposure that could result
       in the loss of his job. Michel’s hope to spare his friend was no doubt naïve, and, among
       Mr. Michel’s many regrets, is his regret that he played a role in getting Coach Person
       involved. Once Rashan had introduced Blazer to Coach Person, Blazer and Coach
       Person proceeded largely on their own. Indeed, Coach Person told Blazer to communicate
       with him directly, and not through Rashan. Blazer’s real object had been to ensnare an
       NCAA coach and Rashan had been a means to that end.

   x   Blazer kept Rashan in his employ, providing him with a modest amount of money, in the
       hope that other NCAA coaches or personnel would be implicated in similar schemes. In
       its Sentencing Memorandum, the Government emphasizes Rashan’s conduct in relation
       to an individual identified as “Staff Member-1.” Rashan does not deny and accepts full
       responsibility for his dealings with Blazer and Staff Member-1. It should be noted,
       however, that the Government filed no charges against Staff Member-1 and that the focal
       point of this prosecution has been Rashan’s role as a facilitator in Blazer’s relationship
       with Coach Person.

   x   On the basis of all of his conduct, the Government has acknowledged that Rashan had at
       most a “minor role” in the scheme.

         In its Sentencing Memorandum, the Government also emphasizes the concept of general
deterrence. We agree that general deterrence is an important consideration. We believe that,
even absent a term of incarceration, the hardships that Rashan has had to endure as a result of
this prosecution, and will continue to endure, will deter others in his position from committing
similar offenses. We also submit that the concept of general deterrence should be understood
within the context of the overall prosecution: this investigation was undertaken to preserve the
integrity of the NCAA and aspects of its program that have been designed to remain free from
commercial interference. An argument can be made that the need for general deterrence is at its
strongest when sentencing persons who work for or do business with NCAA-affiliated
institutions. That does not mean that the concept of general deterrence does not apply to Rashan.
It simply means that, in applying it, it should be kept in mind that Rashan was a seller of clothes
with no NCAA affiliation and no contractual obligation to comply with its rules. In its
memorandum, the Government does not address the sentences received by other defendants,
including NCAA coaches who have received non-custodial sentences, notwithstanding the need
for general deterrence.
         Case 1:17-cr-00683-LAP Document 145 Filed 10/15/19 Page 3 of 3
Hon. Loretta A. Preska                                                                  Page 3
October 15, 2019

        As the Government notes, the Probation Department has recommended a non-custodial
sentence. We believe that – given the financial amounts involved, his otherwise law-abiding life,
and his minor role as a facilitator with no NCAA affiliation – such a sentence would be
consistent with that imposed on other offenders in these prosecutions and would serve the ends
of justice in this case.


                                                    Respectfully submitted,

                                                    /s/ Jonathan P. Bach

                                                    Jonathan P. Bach


cc: Counsel of Record (via ECF)
